





EXHIBIT 10.7(b)




AMENDED AND RESTATED EMPLOYMENT AGREEMENT




THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is made and
entered into as of the ___ day of January, 2007, by and between Umpqua Holdings
Corporation, an Oregon corporation (“Umpqua”) and Glen C. Terry (“Employee”).
 This Agreement is effective subject to and as of the closing of the merger (the
“Merger”) between Umpqua and North Bay Bancorp (the “Company”) pursuant to an
Agreement and Plan of Reorganization dated January ___, 2007.  The closing date
of the Merger is the “Effective Date.”




BACKGROUND




WHEREAS, the Employee possesses valuable knowledge and skills that have
contributed to the operation of the Company and its subsidiary The Vintage Bank
(the “Bank”);




WHEREAS, the Company is currently negotiating a definitive agreement (the
“Merger Agreement”) with Umpqua Holdings Corporation (“Umpqua”) pursuant to
which the Company would merge with and into Umpqua (the “Merger”);




WHEREAS, Umpqua has expressed an unwillingness to enter into the Merger
Agreement, unless the Employment Agreement is amended to assure Umpqua that
Employee will continue as an employee post-Merger;




WHEREAS, the Company and Umpqua desire to continue Employee’s employment and the
Employee is willing to continue to be employed by Umpqua following the Merger;




WHEREAS, Employee desires to realize certain benefits under the Employment
Agreement that would result from the Merger and therefore is willing to amend
and restate the Employment Agreement as set forth herein.




WHEREAS, Umpqua and the Employee desire to enter into this Agreement upon the
terms and subject to the conditions hereinafter set forth and, upon the
Effective Date, in place of that certain Employment Agreement entered into
between the Bank and Employee as of June ___, 2006 (the “Employment Agreement”)
and that this Agreement shall replace the Employment Agreement;




NOW, THEREFORE, in consideration of the premises, agreements and mutual
covenants set forth herein, the parties hereto hereby agree as follows:




1.

Employment




1.1

General.  Umpqua, either directly or through its Umpqua Bank subsidiary, hereby
employs the Employee as Senior Vice President of Umpqua Bank / Manager of
Commercial Banking Center Napa and Solano Counties, on the terms and subject to
the conditions contained in this Agreement, and the Employee hereby accepts such
employment on the terms and subject to the conditions contained in this
Agreement.





1




--------------------------------------------------------------------------------




1.2

Duties of Employee.  During the Term of this Agreement, the Employee shall
diligently perform all duties and responsibilities reasonably accorded to and
expected of a Senior Vice President of Umpqua, and as may be assigned to him by
the Board of Directors of Umpqua (the “Board of Directors”), Umpqua Bank’s
President--California Region or Umpqua’s Executive Vice President / Regional
Manager, to whom Employee shall directly report.  Employee shall exercise such
power and authority as may from time to time be delegated to him thereby.  The
Employee shall devote his full business time and attention to the business and
affairs of Umpqua as necessary to perform his duties and responsibilities
hereunder, render such services to the best of his ability and use his best
efforts to promote the interests of Umpqua and shall not, without the consent of
the Board of Directors, render to others services of any kind for compensation,
or engage in any other business activity that would interfere with the
performance of his duties under this Agreement.  The Employee shall faithfully
adhere to, execute and fulfill all policies established by Umpqua.




1.3

Place of Performance. Except for required travel for Umpqua’s business, the
Employee shall perform his duties and responsibilities from the office of Umpqua
at 1500 Soscol Avenue, Napa, California.




1.4

Prior Employment Agreement.  Employee agrees that he will not be entitled to any
further benefits under the Employment Agreement, except that Employee is
entitled to those benefits listed on Exhibit B as a result of the Merger. This
Agreement sets forth the terms of Employee’s employment with Umpqua and provides
Employee benefits in certain circumstances where Employee’s employment is
terminated or another Change in Control (defined below) occurs.




2.

Term.  Subject to the provisions of Section 4 of this Agreement, the parties
acknowledge that the term of Employee's employment under this Agreement shall
commence on the Effective Date of and continue hereunder until January 4, 2010
(the “Term”).  Notwithstanding the term of this Agreement, Umpqua may terminate
Employee’s employment at any time for any lawful reason or for no reason at all,
subject to the provisions of this Agreement. Unless the Employee shall have
notified the Company, or the Company shall have notified the Employee, not less
than sixty (60) days prior to the expiration of the Term of such party's
election not to continue the Term of this Agreement, upon expiration of the
Term, the Employee's employment shall continue pursuant to the terms of Umpqua’s
standard form of Employment Agreement for similarly situated executives in
effect at the end of the Term.  The election by the Company not to continue the
Term of Employee's employment shall not be deemed a termination without cause
pursuant to Section 4.1(b) hereof.  




3.

Compensation.




3.1

Salary.  During the Term of the Employee's employment hereunder, the Employee
shall receive an annual salary equal to Employee’s salary with Company in effect
immediately prior to the Effective Date, which Employee and Umpqua acknowledge
will be between of $175,000.00 and $183,750.00 as determined  by Company’s
Compensation Committee, and which shall be payable at such times and in such
manner as Umpqua's normal payroll schedule may from time to time provide.
 Following the Effective Date, Employee’s annual salary shall be subject to
annual adjustment as may be determined by Umpqua in its sole and absolute
discretion.








2




--------------------------------------------------------------------------------

3.2

Incentive Compensation; Change in Control Payment; Retention Bonus.




(a)

The Employee shall be eligible to receive as additional compensation to be paid
at a time or times and in a manner consistent with Umpqua's normal practices for
the payment of annual bonuses: (i) for the period commencing January 1, 2007
through the Effective Date (the “Pre-Merger Period”), an amount equal to 50% of
Employee’s salary received for the Pre-Merger Period, and (ii) for the period
commencing the day immediately following the Effective Date through December 31,
2007 (the “Post-Merger Period”) incentive compensation as determined pursuant to
Umpqua’s Commercial Banking Center Manager Incentive Plan (as amended in 2007)
substantially similar to the form attached hereto as Exhibit C (the “Umpqua
Incentive Plan”) with a targeted percentage of 30% of salary received during the
Post-Merger Period.  For each year during his employment hereunder after 2007,
Employee shall be eligible to receive as additional compensation, incentive
compensation pursuant to an Umpqua CBC Incentive Plan for such year, targeted at
30% of annual salary to be paid at a time or times and in a manner consistent
with Umpqua's normal practices for the payment of bonuses.  The amounts Employee
shall be eligible to receive under this Section 3.2(a) are referred to herein as
“Incentive Compensation.”




(b)

On January 2, 2008, Umpqua shall pay the Employee $175,000 (the “Change in
Control Payment”).




(c)

In addition to eligibility for Incentive Compensation pursuant to Section
3.2(a), if Employee is employed by Umpqua (i) as of January 2, 2009, Employee
shall be eligible to receive on such date, a bonus in the amount of $85,000.00;
and (ii) as of January 4, 2010, Employee shall be eligible to receive on such
date, a bonus in the amount of $85,000 (collectively, the “Retention Bonus”).




3.3

Benefits.  During his employment hereunder, the Employee shall be entitled to
participate in all plans adopted for the general benefit of Umpqua's management
employees, including medical plans and 401(k) plan, to the extent that the
Employee is and remains eligible to participate therein and subject to the
eligibility provisions of such plans in effect from time to time.  In the event
Employee’s employment hereunder is terminated and the Employee is entitled to
compensation pursuant to Section 4.4(b), the Employee shall be entitled to
continue to participate in Umpqua’s medical plan until the earlier of (a)
expiration of the applicable payment period set forth in Section 4.4(b)(i) or
(b) the date Employee obtains new employment.




3.4

Vacation; Sick Leave.  During each calendar year of his employment hereunder,
the Employee shall be entitled to four weeks vacation in accordance with
Umpqua’s vacation policy set forth in Umpqua’s Employee Handbook as in effect
from time to time.  Employee may be absent from his employment only at such time
as Umpqua’s President--California Region or Executive Vice President / Regional
Manager shall determine from time to time unless such absence is on account of
physical or mental illness or injury.  Employee may attend work-related banking
conferences, seminars and affiliation meetings and such work-related attendance
shall not be vacation time.  Subject to the right of Umpqua to terminate the
Employee’s employment hereunder as provided in Section 4.1(c), the Employee
shall be entitled to a sick leave accrual in accordance with Umpqua’s Employee
Handbook as in effect from time to time.








3




--------------------------------------------------------------------------------

3.5

Withholding.  Notwithstanding any provision in this Agreement to the contrary,
all payments required to be made by Umpqua to the Employee hereunder or
otherwise arising out of, related or incidental to or in connection with the
Employee's employment hereunder shall be subject to withholding of such amounts
relating to taxes as Umpqua may reasonably determine it should withhold pursuant
to any applicable law or regulation.




3.6

Reimbursement of Expenses. Subject to Umpqua’s reimbursement policies in effect
from time to time, Umpqua agrees to reimburse the Employee for all reasonable
business travel and other out-of-pocket expenses incurred by the Employee in the
discharge of his duties hereunder.  All reimbursable expenses shall be
appropriately documented in reasonable detail by the Employee upon submission of
any request for reimbursement, and in a format and manner consistent with
Umpqua's expense reporting policy, as well as applicable federal and state tax
record keeping requirements.




3.7

Automobile; Club Membership. Umpqua will pay to Employee an automobile allowance
in the amount of five hundred dollars ($500) per month.  Umpqua will reimburse
Employee monthly membership dues, assessments and minimum charges for Napa
Valley Country Club (provided Employee purchases a membership) and Green Valley
Country Club through the monthly expense report pursuant to Umpqua’s
reimbursement policy in an amount not to exceed $1,000. Subject to Section 3.6,
expenses related to client and prospective client entertainment including golf,
dinner and events at Napa Valley Country Club and Green Valley Country Club are
reimbursable expenses.  The Employee shall be responsible for insurance and
maintenance costs associated with such automobile’s operation.  Employee shall
procure and maintain an automobile liability insurance policy on the automobile,
with coverage including Employee for at least a minimum of $300,000 for bodily
injury or death to any one person in any one accident, and $100,000 for property
damage in any one accident.  The Employer shall be named as an additional
insured and Employee shall provide Employer copies of policies evidencing
insurance and Employer’s inclusion as an additional insured.




3.8

Absence Policy.  Employee shall abide by Umpqua’s Absence Policy as in effect
from time to time during the Term of this Agreement.




4.

Termination




4.1

By Company.




(a)  With Cause.  Notwithstanding any provision in this Agreement to the
contrary, the Employee's employment hereunder may be terminated by Umpqua at any
time for "Cause," and such termination shall be effective immediately upon
written notice to the Employee.  For purposes of this Agreement, "Cause" for the
termination of the Employee's employment hereunder shall be deemed to exist if,
in the reasonable judgment of the Board of Directors:  (i) the Employee commits
fraud, theft, embezzlement or other material act of dishonesty against Umpqua,
or any subsidiary or affiliate thereof; (ii) the Employee is convicted of a
felony or a  misdemeanor which may be reasonably interpreted to be harmful to
Umpqua’s reputation; (iii) the Employee compromises trade secrets or other
proprietary information of Umpqua, or any subsidiary or affiliate thereof; (iv)
the Employee breaches any non-solicitation agreement with Umpqua, or any
subsidiary or affiliate thereof; (v) the Employee breaches any of the terms of
this Agreement (other than those referenced in clauses (iii) and (iv) of this
Section 4.1(a)) and fails to cure such breach within ten (10) days after the
receipt of written notice of





4




--------------------------------------------------------------------------------

such breach from Umpqua; (vi) the Employee engages in any grossly negligent act
or willful misconduct that causes, or could be reasonably expected to cause,
harm to the business, operations or reputation of Umpqua, or any subsidiary or
affiliate thereof; (vii) the Employee breaches any fiduciary duty to Umpqua; or
(viii) Umpqua, or any subsidiary or affiliate thereof, is ordered to terminate
this Agreement by any governmental regulatory agency with supervisory authority
over Umpqua, or any subsidiary or affiliate thereof.




(b)  Without Cause.  Umpqua may at any time, in its sole and absolute
discretion, terminate the employment of the Employee hereunder without Cause, or
otherwise without any cause, reason or justification, provided that Umpqua
provides to the Employee written notice (the "Termination Notice") of such
termination.  In the event of any such termination by Umpqua, the Employee's
employment with Umpqua shall cease and terminate on the date specified in the
Termination Notice.  




(c)  For Disability of the Employee.  If, as a result of physical or mental
illness or injury, the Employee shall have been unable, in the reasonable
judgment of the Board of Directors, to perform the essential functions of his
position on a full-time basis for a period of sixty (60) consecutive days, or
for a total of ninety (90) days in any twelve-month period (a "Disability"),
then thirty (30) days after written notice to the Employee (which notice may be
given before or after the end of the aforementioned periods, but which shall not
be effective earlier than the last day of the applicable period), Umpqua may
terminate the Employee’s employment hereunder if the Employee is unable to
resume his full-time duties at the conclusion of such notice period.




4.2

Death of the Employee.  This Agreement shall immediately cease and terminate
upon the death of Employee.




4.3

Termination by Employee.  The Employee may terminate his employment under this
Agreement upon not less than ninety (90) days prior written notice to Umpqua.
 Upon learning that the Employee is terminating his employment under this
Agreement, Umpqua may, in its sole discretion but subject to its other
obligations under this Agreement, relieve Employee of his duties under this
Employment Agreement, and assign Employee other reasonable duties and
responsibilities to be performed until the termination becomes effective.




4.4

Compensation Upon Early Termination.




(a)

As a Result of Death, Cause or Resignation without Good Reason. If the
Employee’s employment under this Agreement is terminated prior to the scheduled
expiration of the Term by reason of his death, termination by Umpqua for Cause
or resignation by the Employee without Good Reason, the Employee shall be
entitled to be paid solely (i) the Employee's salary then in effect through the
effective date of termination, (ii) any accrued but unused vacation pursuant to
Section 3.4, (iii) any amounts due pursuant to Section 3.6, (iv) those benefits,
if any, that have vested by operation of state or federal law or under any
written term of a plan (“Vested Benefits”), and (v) health care coverage
continuation rights under the Consolidated Omnibus Budget Reconciliation Act of
1985 (“COBRA Rights”), and Umpqua shall have no further liability or other
obligation of any kind whatsoever to the Employee.  For purposes of this
Agreement, “Good Reason” exists if (i) Employee is required to relocate to an
office that is 35 miles or more from the office at 1500 Soscol Avenue, Napa,
California, and does not consent to such relocation or (ii) Employee’s annual
base salary is reduced.  In the case of





5




--------------------------------------------------------------------------------

termination as a result of the death of Employee, Employee shall also be
entitled to receive any unpaid Change in Control Payment or Retention Bonus and
any amounts due pursuant to this Section 4.4(a) shall be paid to the Employee's
estate, heirs (at law), devisees, legatees or other proper and legally entitled
descendants, or the personal representative, executor, administrator or other
proper legal representative on behalf of such descendants.




(b)

By Umpqua other than for Cause or by Employee for Good Reason.  Except as
otherwise expressly provided in Section 4.4(d), if, prior to the scheduled
expiration of the Term, Umpqua terminates the Employee’s employment without
Cause or Employee terminates the Employee’s employment for Good Reason, the
Employee shall be entitled to receive and be paid solely (i) the Employee's
salary then in effect until the expiration of twelve (12) months following the
effective date of the termination of Employee's employment payable over such
period at Umpqua's regular and customary intervals for the payment of salaries
as in effect from time to time if Employee has been employed by Umpqua (with
credit for years of service with Company) for more than five (5) years but less
than ten (10) years; or the Employee's salary then in effect until the
expiration of eighteen (18) months following the effective date of the
termination of Employee's employment payable over such period at Umpqua's
regular and customary intervals for the payment of salaries as in effect from
time to time if Employee has been employed by Umpqua for more than ten (10)
years (“Severance Pay”), (ii) a pro rata portion of Employee’s Incentive
Compensation, if any during the applicable period Employee was employed by
Umpqua (which portion of the Incentive Compensation shall be reasonably
determined by the Board of Directors as of the date of termination of the Term
and paid when otherwise payable pursuant to Section 3.2, (iii) any accrued but
unused vacation pursuant to Section 3.4, (iv) any amounts due pursuant to
Section 3.6, (v) any Vested Benefits, (vi) any COBRA Rights, and (vii) any
unpaid Change in Control Payment and Retention Bonus, and Umpqua shall have no
further liability or other obligation of any kind whatsoever to the Employee.
 The payment of Severance Pay shall constitute liquidated damages in lieu of any
and all claims by the Employee against Umpqua, shall be in full and complete
satisfaction of any and all rights which the Employee may enjoy hereunder, and
shall constitute consideration for a full and unconditional release of any and
all liability of Umpqua or any of its shareholders, benefit plans, affiliate
companies, subsidiaries, and the directors, officers, employees, trustees and
agents of such entities and their successors or assigns, arising out of this
Agreement or out of the employment relationship between the Employee and Umpqua
(in the form of Exhibit A, hereafter the “Release”).  Payment of the Severance
Pay is expressly conditioned upon receipt by Umpqua of the Release executed by
the Employee.  For the avoidance of doubt, in the event of termination of
employment by Umpqua without Cause Employee shall not be entitled to participate
in any severance pay plan made generally available to other employees of Umpqua
as in effect from time to time.




(c)

Disability. Upon termination of Employee’s employment hereunder pursuant to
Section 4.1(c) as a result of Employee’s Disability, Employee shall be entitled
to receive and be paid solely (i) the Employee’s salary then in effect for a
period of sixty (60) days following termination of employment (reduced by the
amount of any state disability insurance benefits and workers compensation
benefits he receives during that period) payable at Umpqua’s regular and
customary intervals for the payment of salaries as in effect from time to time,
(ii) any accrued but unused vacation pursuant to Section 3.4, (iii) any amounts
due pursuant to Section 3.6, (iv) any Vested Benefits, (v) any COBRA rights and
(vi) any unpaid Change in Control Payment or Retention Bonus.  Following
expiration of the sixty (60) day period, the Employee shall be entitled to
receive and be paid solely a salary at a rate commensurate with the benefit
Employee is eligible to receive under any long





6




--------------------------------------------------------------------------------

term disability insurance plan maintained by Umpqua for a period of one hundred
twenty (120) days or until Employee’s benefits under any such plan commences,
whichever period is shorter, payable over such period of time at Umpqua’s
regular and customary intervals for the payment of salaries as in effect from
time to time, and Umpqua shall have no further liability or other obligation of
any kind whatsoever to the Employee. For the avoidance of doubt, Employee,
except for benefits under any long term disability benefit insurance plan
maintained by Umpqua for which he is eligible, shall not be entitled to
participate in any disability benefit plan made generally available to other
employees of Umpqua as in effect from time to time.




(d)

Change in Control.  Notwithstanding anything contained in the foregoing, if
within one (1) year of the effective date of a Change in Control (as defined
below) (i) Employee’s employment under this Agreement is terminated by Umpqua,
its assignee or successor, without Cause (including, for purposes of this
Section 4.1(d) only, an election by Umpqua not to continue to Term of Employee’s
employment) or (ii) Employee terminates his employment under this Agreement on
account of (y) Employee’s position, responsibilities or working conditions being
substantially diminished or (z) a reduction in the Employee’s annual base
salary, the Employee shall be entitled to receive and be paid, in lieu of
compensation payable pursuant to Section 4.4(b): (U) if the Change in Control
occurs between the second anniversary of the Effective Date and the end of the
Term, the greater of (i) an amount equal to the benefit calculated pursuant to
4.4(b)(i) or (ii) an amount equal to one year’s salary, based on Employee’s base
salary just prior to the termination of employment, and 100% of the Incentive
Compensation Employee received for the previous calendar year; (V) any unpaid
Change in Control Payment and Retention Bonus, (W) any accrued but unused
vacation, (X) any amounts due pursuant to Section 3.6, (Y) any Vested Benefits,
and (Z) any COBRA rights (collectively the “Change In Control Benefit”).  The
payment of the Change In Control Benefit shall constitute liquidated damages in
lieu of any and all claims by the Employee against Umpqua, shall be in full and
complete satisfaction of any and all rights which the Employee may enjoy
hereunder, and shall constitute consideration for a full and unconditional
release of any and all liability of Umpqua or any of its shareholders, benefit
plans, affiliate companies, subsidiaries, and the directors, officers,
employees, trustees and agents of such entities and their successors or assigns,
arising out of this Agreement or out of the employment relationship between the
Employee and Umpqua (in the form of Exhibit A, hereafter the “Release”).
 Payment of the Change In Control Benefit is expressly conditioned upon receipt
by Umpqua of the Release executed by the Employee and expiration of the
revocation period in the Release.  For the avoidance of doubt, (i) in the event
of the termination of employment in a manner that is subject to this Section
4.4(d), Employee shall not be entitled to receive Severance Pay or participate
in any severance pay plan made available to other employees of Umpqua as in
effect from time to time and (ii) Employee and Umpqua agree that if the benefit
payments under this Agreement, either alone or together with other payments to
which the Employee is entitled to receive from Umpqua, would constitute an
“excess parachute payment” under Section 280G(b) of the Internal Revenue Code
(the “Code”), such benefit payments shall be reduced to the largest amount that
will result in no portion of benefit payments under this Agreement being subject
to the excise tax imposed by Section 4999 of the Code.  The determination of any
reduction in the benefit payments pursuant to the foregoing provisions, shall be
made by mutual agreement of Employee and Umpqua or if no agreement is possible,
by the Umpqua’s accountants.





7




--------------------------------------------------------------------------------




(e)

It is the intention of Company and Umpqua that payments under Section 4.4(d) of
this Agreement of the Change In Control Benefit either be exempt from, or
otherwise comply with, Section 409A of the Code.  To the extent the Change In
Control Benefit is subject to Section 409A of the Code and Employee is deemed to
be a “specified employee” within the meaning of Section 409A(a)(2)(B)(i) of the
Code, commencement of payment of the Change In Control Benefit shall be delayed
for six (6) months following Employee’s termination of employment.  To the
extent the Change In Control Benefit is subject to Section 409A of the Code, and
Company or Employee reasonably believe, at any time, that such Change In Control
Benefit does not comply with Section 409A, it will promptly advise the other
party and will negotiate reasonably to amend the terms of this Agreement such
that it so complies (with the most limited possible economic effect on Company
and Employee).




(f)

Change in Control Defined.  “Change in Control” excludes the Merger and means in
any transaction or related series of transactions:  (a) the acquisition (other
than solely from Umpqua), by any individual, entity or group (within the meaning
of Section 13(d)(3) or Section 14(d)(2) of the Exchange Act), other than Umpqua
or any subsidiary, affiliate (within the meaning of Rule 144 under the
Securities Act of 1933, as amended) or employee benefit plan of Umpqua, of
beneficial ownership (within the meaning of Rule 13(d)(3) promulgated under the
Exchange Act) of more than 30% of the combined voting power of the then
outstanding securities of Umpqua entitled to vote generally in the election of
directors (the “Voting Securities”); (b) a reorganization, merger,
consolidation, share exchange or recapitalization of Umpqua (a “Business
Combination”), other than a Business Combination in which more than 50% of the
combined voting power of the outstanding voting securities of the surviving or
resulting entity immediately following the Business Combination is held by the
persons who, immediately prior to the Business Combination, were the holders of
the Voting Securities; or (c) a complete liquidation or dissolution of Umpqua,
or a sale of all or substantially all of Umpqua’s assets.




4.5

Expiration of the Term.  If not sooner terminated, Employee's employment
hereunder shall terminate on the expiration of the Term.  Not less than
forty-five (45) days prior to the scheduled expiration of Employee's employment
hereunder, the parties agree to commence discussions with respect to the
possible extension of the Term of this Agreement, possible execution of a new
employment agreement or other possible continuation of the Employee's employment
(it being understood and agreed that no such discussion shall imply any current
or future obligation or commitment to enter into any such agreement or extension
or any other expressed or implied arrangement for the continued employment of
the Employee following the expiration of the Term or any other termination of
the Employee's employment hereunder).




5.

Agreement Not to Solicit Customers.  The Employee agrees that, during the Term
of his employment with Umpqua or any entity owned by or affiliated with Umpqua
(whether pursuant to this Agreement or otherwise), and for two (2) years
following the termination thereof whether or not for any reason whatsoever, he
will not, either directly or indirectly, use any Confidential Information
(defined in Section 7) in connection with calling on, soliciting, or taking away
as a client, customer or prospective client or customer, or attempting to call
on, soliciting, or taking away as a client, customer or prospective client or
customer, any person or entity that was a client, customer or prospective client
or customer of Umpqua, or any subsidiary or affiliate thereof.  For purposes of
this agreement "prospective client or customer" shall include any person or
entity with whom Umpqua has had contact





8




--------------------------------------------------------------------------------

for the purpose of soliciting business within the six months prior to the
termination of employment or whom Umpqua intended to contact for the purpose of
soliciting business within six months after termination of employment, of which
contact or intended contact the Employee had knowledge while employed by Umpqua.
 




6.

Agreement Not to Solicit Employees. The Employee agrees that during the Term of
his employment with Umpqua or any entity owned by or affiliated with Umpqua
(whether pursuant to this Agreement or otherwise), and for two (2) years
following the termination thereof whether or not for any reason whatsoever, he
will not, either directly or indirectly, on his own behalf or in the service or
on behalf of others, solicit or divert, attempt to solicit or divert or induce
or attempt to induce to discontinue employment with Umpqua, or any subsidiary or
affiliate thereof, any person employed by Umpqua, or any subsidiary or affiliate
thereof, whether or not such employee is a full time employee or a temporary
employee of Umpqua, or any subsidiary or affiliate thereof and whether or not
such employment is for a determined period or is at will.




7.

Ownership and Non-Disclosure and Non-Use of Confidential Information.




7.1

Confidential Information. As used in this Agreement, "Confidential Information"
shall mean all customer deposit, loan, sales and marketing information, business
and/or strategic plans, customer account records, proprietary receipts and/or
processing techniques, information regarding vendors and products, training and
operations memoranda and similar information, personnel records, pricing
information, financial information and trade secrets concerning or relating to
the business, accounts, customers, employees and affairs of Umpqua, or any
subsidiary or affiliate thereof, obtained by or furnished, disclosed or
disseminated to the Employee, or obtained, assembled or compiled by the Employee
or under his supervision during the course of his employment by Umpqua, and all
physical embodiments of the foregoing, all of which are hereby agreed to be the
property of and confidential to Umpqua, but Confidential Information shall not
include any of the foregoing to the extent that the Employee can show that the
same is or becomes publicly known through no action, omission, fault or breach
of this Agreement by the Employee.




7.2

Ownership.  The Employee acknowledges and agrees that all Confidential
Information, and all physical embodiments thereof, are confidential to and shall
be and remain the sole and exclusive property of Umpqua.  The Employee agrees
that upon request by Umpqua, and in any event upon termination of the Employee's
employment with Umpqua whether or not for any reason whatsoever, the Employee
shall deliver to Umpqua all property belonging to Umpqua, or any of its
subsidiaries or affiliates, including, without limitation, all Confidential
Information (and all embodiments thereof), then in his custody, control or
possession.

 

7.3

Non-Disclosure and Non-Use.  The Employee agrees that he will not, either during
the Term of his employment hereunder or at any time thereafter, use, disclose or
make available any Confidential Information to any person or entity, nor shall
he use, disclose, make available or cause to be used, disclosed or made
available, or permit or allow, either on his own behalf or on behalf of others,
any use or disclosure of such Confidential Information other than in the proper
performance of the Employee's duties hereunder.








9




--------------------------------------------------------------------------------

8.

Reasonableness of Restrictions. In the event that any provision relating to time
period set forth in Section 5, 6, or 7 shall be held by a court of competent
jurisdiction to exceed the maximum time period that the court deems reasonable
and enforceable, the time period which the court finds to be reasonable and
enforceable shall be deemed to become, and thereafter shall be, the maximum time
period of such restriction as to such jurisdiction.




9.

Enforceability.  Any provision of this Agreement which is held by a court of
competent jurisdiction to be invalid or unenforceable in any jurisdiction shall,
as to such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, but shall
be enforced to the maximum extent permitted by law, and any such holding of
invalidity or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.




10.

Injunction.  The Employee represents that his experience and capabilities are
such that the provisions of Sections 5, 6, and 7 will not prevent him from
earning his livelihood, and acknowledges that a breach by the Employee of any of
the covenants contained therein will cause irreparable harm and damage to
Umpqua, the monetary amount of which may be virtually impossible to ascertain.
 As a result, the Employee recognizes and hereby acknowledges that Umpqua shall
be entitled to an injunction from any court of competent jurisdiction enjoining
and restraining any violation of any or all of the covenants contained in
Section 5, 6, and/or 7 of this Agreement by the Employee or any of his
affiliates, associates, partners or agents, either directly or indirectly,
without any requirement to post bond or other security and that such right to
injunction shall be cumulative and in addition to whatever other remedies Umpqua
may possess.




11.

Arbitration.  Subject to the provisions of Section 10 hereof regarding the
remedy of injunctive relief, any dispute (whether based on contract, tort, or
statutory duty or prohibition) arising out of or in connection with this
Agreement shall be submitted to binding arbitration, in accordance with the
Commercial Arbitration Rules of the American Arbitration Association (as
modified by this Agreement) by one arbitrator, designated in accordance with
those rules.  No one who has ever had any business, financial, family, or social
relationship with any party to this Agreement shall serve as an arbitrator
unless the related party informs the other party of the relationship and the
other party consents in writing to the use of that arbitrator.




The party demanding arbitration shall submit a written claim to the other party,
setting out the basis of the claim.  A prearbitration hearing shall be held
within twenty (20) business days after the arbitrator’s selection. The
arbitration shall be held within ninety (90) calendar days after the
prearbitration hearing. The arbitrator shall establish any deadlines to
accomplish this goal. The arbitration shall take place in Napa, California, at a
time and place selected by the arbitrator.  




Each party shall be entitled to discovery of essential documents and witnesses,
as determined by the arbitrator.  No less than thirty (30) calendar days before
the arbitration, a party may serve a document request calling for any document
that would be discoverable in a state civil proceeding.  The served with this
request shall deliver the requested documents and any objections within ten (10)
calendar days.  The arbitrator may resolve any dispute over the exchange of
documents.  Each party may take no more than three (3) depositions, unless
additional depositions are allowed by the arbitrator for good cause.  All
depositions must be completed as of fifteen (15) calendar days before the
arbitration





10




--------------------------------------------------------------------------------

hearing unless the parties otherwise agree.  The arbitrator may resolve any
dispute over the depositions as they would be resolved in a state civil
proceeding.  Any motion may be heard by the arbitrator on three (3) days notice
unless the parties otherwise agree.  The arbitrator shall apply California law.
 




The parties agree that all information supplied by any party shall be deemed to
be confidential information, and the arbitrator and other participants in the
dispute shall protect such information from disclosure to the same extent as
confidential information under Section 7 of this Agreement.




The arbitrator shall have the following powers:




(a)

To issue subpenas for the attendance of witnesses and subpenas duces tecum for
the production of books, records, documents, and other evidence;




(b)

To order depositions to be used as evidence;




(c)

Consistent with the discovery procedures enumerated above, to enforce the
rights, remedies, procedures, duties, liabilities, and obligations of discovery
as if the arbitration were a civil action before a California superior court;




(d)

To conduct a hearing on the arbitration issues and related legal and discovery
issues;




(e)

To administer oaths to parties and witnesses;




(f)

To award damages and remedies which would be available in a civil action before
a California superior court;




(g)

To award expenses and fees of arbitration as the arbitrator deems proper; and




(h)

To order such other relief as the arbitrator deems proper.




Within fifteen (15) calendar days after completion of the arbitration, the
arbitrator shall submit a tentative decision in writing specifying the reasoning
for the decision and any calculations necessary to explain the award.  Each
party shall have fifteen (15) calendar days in which to submit written comments
to the tentative decision.  Within ten (10) calendar days after the deadline for
written comments, the arbitrator shall announce the final award.  Any party may
enter the final award as a judgment in any court of competent jurisdiction.




Umpqua shall pay the arbitrator’s expenses and fees, all meeting room charges,
and any other expenses that would not have been incurred if the case were
litigated in the judicial forum having jurisdiction over it.  Unless otherwise
ordered by the arbitrator, each party shall pay its own attorney fees, witness
fees and other expenses incurred by the party for his or its own benefit.  The
arbitrator may award the prevailing party his or its expenses and fees of
arbitration, including reasonable attorney fees and costs, including witness
fees, in such proportion as the arbitrator decides.








11




--------------------------------------------------------------------------------

12.

No Prior Agreements.  The Employee represents and warrants that he is not a
party to or otherwise subject to or bound by the terms of any contract,
agreement or understanding which in any manner would limit or otherwise affect
his ability to perform his obligations hereunder, including without limitation
any contract, agreement or understanding containing terms and provisions in any
manner similar to those contained in Sections 5, 6, and/or 7 hereof.  The
Employee further represents and warrants that his employment with Umpqua will
not require him to disclose or use any confidential information belonging to
prior employers or other persons or entities.




13.

Assignment. The Employee shall not delegate his employment obligations pursuant
to this Agreement to any other person.  This Agreement may be assigned by Umpqua
without the Employee's consent.  The rights and protections of Umpqua hereunder
shall extend to any successors or assigns of Umpqua and to Umpqua's present or
future parents, subsidiaries, divisions and affiliates.




14.

Employer's Authority.  The relationship between the parties hereto is that of
employer and employee.  The Employee agrees to observe and comply with the rules
and regulations of Umpqua, as adopted by Umpqua from time to time with respect
to the performance of the duties of the Employee.  The Employee acknowledges
that he has no authority to enter into any material long term contracts or other
obligations that are binding upon Umpqua unless such contracts or obligations
relate to approved budgeted expenditures or are otherwise authorized by the
Board of Directors.  Umpqua shall have the power to direct, control and
supervise the duties to be performed by the Employee, the manner of performing
said duties, and the time of performing said duties.




15.

Governing Law. This Agreement, the rights and obligations of the parties hereto,
and any claims or disputes relating thereto, shall be governed by and construed
in accordance with the laws of the State of California, without giving effect to
any of the conflicts of laws provisions thereof that would compel the
application of the substantive laws of any other jurisdiction. Umpqua and the
Employee each hereby irrevocably submit to the jurisdiction of the state or
federal courts located in the State of California in connection with any suit,
action or other proceeding arising out of or relating to this Agreement and
hereby agree not to assert, by way of motion, as a defense, or otherwise in any
such suit, action or proceeding that the suit, action or proceeding is brought
in an inconvenient forum, that the venue of the suit, action or proceeding is
improper or that this Agreement or the subject matter hereof may not be enforced
by such courts.




16.

Entire Agreement.  This Agreement constitutes the entire agreement between the
parties hereto with respect to the subject matter hereof and supersedes all
prior agreements, understandings and arrangements, both oral and written,
between the parties hereto with respect to such subject matter.




17.

Notices. All notices, requests, demands and other communications under this
Agreement will be in writing and will be deemed to have been duly given (a) on
the date of the service if served personally on the party to whom notice is to
be given, (b) on the date of transmission if transmitted by facsimile with
confirmation of receipt, (c) on the date of receipt if mailed to the party to
whom notice is to be given by first class mail, registered or certified, postage
prepaid or by overnight courier service (i.e., Federal Express or equivalent)
and unless either party should notify the other of a change of address properly
addressed as follows, or (d) otherwise on the date of receipt when the intended
recipient has acknowledged receipt:








12




--------------------------------------------------------------------------------

(i)

If to the Employee:

Glen C. Terry

18 Lighthouse Court

Napa, California  94558




(ii)

If to Umpqua:

  

Umpqua Bank

Suite 1200

Umpqua Bank Plaza

One SW Columbia Street

Portland, OR 97258




18.

Binding Effect.  The obligations of the Employee under this Agreement shall
continue after the expiration of this Agreement and the termination of his
employment with Umpqua for any reason, shall be binding upon his heirs,
executors, personal representatives, legal representatives and assigns and shall
inure to the benefit of any successor and assigns of Umpqua.




19.

Severability.  The invalidity of any one or more of the words, phrases,
sentences, clauses, sections or subsections contained in this Agreement shall
not affect the enforceability of the remaining portions of this Agreement or any
part thereof, all of which are inserted conditionally on their being valid in
law, and, in the event that any one or more of the words, phrases, sentences,
clauses, sections or subsections contained in this Agreement or any part thereof
shall be declared invalid, this Agreement shall be construed as if such invalid
word or words, phrase or phrases, sentence or sentences, clause or clauses,
section or sections or subsection or subsections had not been inserted.  If such
invalidity is caused by length of time or size of area, or both, the otherwise
invalid provision will be considered to be reduced to a period or area which
would cure such invalidity.




20.

Section Headings.  The section headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.




21.

No Third Party Beneficiary. Nothing expressed or implied in this Agreement is
intended, or shall be construed, to confer upon or give any person other than
the parties hereto and their respective heirs, personal representative, legal
representative, successors and assigns, any rights or remedies under or by
reason of this Agreement.




22.

Amendment; Modification; Waiver. No amendment, modification or waiver of the
terms of this Agreement shall be valid unless made in writing and duly executed
by Umpqua and the Employee.  No delay or failure at any time on the part of
Umpqua in exercising any right, power or privilege under this Agreement, or in
enforcing any provision of this Agreement, shall impair any such right, power or
privilege, or be construed as a waiver of any default or as any acquiescence
therein, or shall affect the right of Umpqua thereafter to enforce each and
every provision of this Agreement in accordance with its terms.  The waiver by
either party hereto of a breach or violation of any term or provision of this
Agreement shall neither operate nor be construed as a waiver of any subsequent
breach or violation.








13




--------------------------------------------------------------------------------

THE EMPLOYEE ACKNOWLEDGES THAT HE HAS READ AND UNDERSTANDS THE FOREGOING
PROVISIONSAND THAT SUCH PROVISIONS ARE REASONABLE AND ENFORCEABLE.




IN WITNESS WHEREOF, the parties hereto have executed this Agreement or caused
this Agreement to be executed as of the day and year first above written.




EMPLOYEE







______________________________

Glen C. Terry




UMPQUA BANK







By:  _________________________

Raymond P. Davis

President and Chief Executive Officer





14




--------------------------------------------------------------------------------







EXHIBIT A




GENERAL RELEASE




1.

I have been offered by Umpqua [the Severance Pay as defined in my Amended and
Restated Employment Agreement with Umpqua Holdings Corporation dated January
___, 2007] [the Change In Control Benefit as defined in my Amended and Restated
Employment Agreement with Umpqua Holdings Corporation dated January ___, 2007]
and in consideration of the execution of this General Release (the "Release").




2.

I acknowledge that I am not otherwise entitled to receive the [Severance Pay]
[Change In Control Benefit] referenced in paragraph 1 above.




3.

I understand that my execution of this Release is voluntary, and that if I do
not accept this [Severance Pay] [Change In Control Benefit], I will not lose any
other rights that I may have under other policies or programs of the North Bay
Bancorp.




4.

I accept the [Severance Pay] [Change In Control Benefit].




5.

In consideration for the [Severance Pay] [Change In Control Benefit], I
unconditionally release North Bay Bancorp and any of its shareholders, benefit
plans, affiliate companies, subsidiaries, and the directors, officers,
employees, trustees and agents of such entities and their successors or assigns
(collectively hereinafter, the "Company") from any and all claims arising out of
the employment relationship between Umpqua and me or the termination of my
employment with Umpqua.  I agree that this Release is meant to be as general as
possible and covers all claims of any nature whether or not I know the claims
exist at this time, including but not limited to contract claims, tort claims,
and claims under any state, federal, or local law.  Without limiting the general
nature of this Release, I specifically release Umpqua from any and all claims
under federal or state civil rights and discrimination laws, including but not
limited to Title VII of the Civil Rights Act of 1964, the Age Discrimination in
Employment Act, the Americans with Disabilities in Employment Act, and the Equal
Pay Act.




6.

However, nothing in this Release prohibits me from filing a charge of
discrimination or cooperating in any proceeding before the California Department
of Fair Employment and Housing (“CDFEH”) or the Equal Employment Opportunity
Commission ("EEOC").  This Release only constitutes a waiver by me of my right
to file a suit against Umpqua on the claims set forth in paragraph 5 and a
waiver by me of any right to receive compensation based on claims, if any,
brought by the CDFEH or the EEOC.





1




--------------------------------------------------------------------------------




7.

In further consideration for the [Severance Pay] [Change In Control Benefit], I
agree and warrant that all Company files, papers and property that have been in
my possession, custody or control during my employment have been returned to
Umpqua and will not be copied or removed from the premises.  I further agree
that I will not disclose the terms of this Release except to my attorney and/or
tax consultant, or as required by law.   I also agree that I am still bound by
certain provisions of the Amended and Restated Employment Agreement that I
signed on January ____, 2007 according to the terms thereof.

8.

I UNDERSTAND I HAVE A SEVEN CONSECUTIVE CALENDAR DAY PERIOD TO REVOKE MY ASSENT
TO THIS RELEASE BEGINNING WITH TODAY'S DATE.  IF I CHOOSE TO RESCIND THIS
RELEASE, I WILL NOTIFY THE PRESIDENT & CEO OF UMPQUA, BOTH VERBALLY AND
CONFIRMED IN WRITING WITHIN SEVEN DAYS.  WITH THE EXCEPTION OF THE PROVISIONS OF
PARAGRAPH 7, THIS RELEASE WILL NOT BE EFFECTIVE OR ENFORCEABLE UNTIL THE
FOREGOING REVOCATION PERIOD HAS EXPIRED.




9.

The amounts provided under this Release are not offered in connection with any
specific exit incentives or other employment termination program.




10.

I agree not to disparage Umpqua, its officers, employees or agents of Umpqua
either within Umpqua or externally in any way.   




11.

I warrant that I have not assigned any right or claim released in this Release.




12.

This Release is binding on my heirs and assigns.




13.

In executing this Release, I am not relying on any representations made to me by
Umpqua.




14.

I expressly assume any risk that the facts and law concerning this Release may
be other than as presently known to me.




15.

This Release constitutes the sole and entire agreement I have with Umpqua and
supersedes any and all understandings and agreements made prior to the date of
this Release.




16.

This Release shall be governed in all respects by the laws of the State of
California.  No action involving this Release or my employment by Umpqua may be
brought except in state or federal courts located in the State of California.




17.

Unknown Claims.  Employee hereby waives all rights under Section 1542 of the
Civil Code of the State of California, or any analogous state law, federal law
or regulation.  Section 1542 provides as follows:





2




--------------------------------------------------------------------------------




"A general release does not extend to claims which the creditor does not know or
suspect to exist in his/her favor at the time of executing the release, which if
known by him/her must have materially affected his/her settlement with the
debtor."




Employee understands and acknowledges that the significance and consequence of
this waiver of California Civil Code Section 1542 relates to all facts and
circumstances that occurred during or prior to, Employee's employment with the
Corporation (including but not limited to Employee's separation from the
Corporation), whether known or unknown, and that even if Employee should
eventually suffer injury arising out of or pertaining to the employment
relationship or its termination, Employee will not be able to make any claim for
those injuries.  Furthermore, Employee acknowledges that Employee consciously
intends these consequences even as to claims that may exist as of the date of
this Agreement but which Employee does not know exist and which, if known, would
materially affect Employee's decision to execute this Agreement, regardless of
whether the lack of knowledge is the result of ignorance, oversight, error,
negligence or any other cause.







I HAVE READ AND UNDERSTAND THIS RELEASE AND AGREE TO ALL ITS TERMS.







_______________________________________

Signature




__________________

______________________________________

Date

Print Name





3




--------------------------------------------------------------------------------







EXHIBIT B




1.

Assumption by Umpqua of obligations to Employee under the Amended and Restated
2005 North Bay Bancorp Supplemental Executive Retirement Plan and Employee’s
Participation Agreement thereunder.  




2.

Assumption by Umpqua of the Amended and Restated Life Insurance Endorsement
Method Split Dollar Agreement dated May 1, 2004, as amended by Amendment No. 1
thereto executed August 2, 2006.




3.

Accelerated vesting of stock options outstanding as of the Effective Date and
assumption of such options by Umpqua in connection with the Merger pursuant to
the provisions of the Agreement and Plan of Reorganization related to the
Merger.








1


